DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement between group I and group II has been reconsidered and is withdrawn. Accordingly, claims 16-35 are examined herein on the merits. 

Claim Objections
Claims 20 and 21 are objected to because of the following informalities:  Both claims recite “maltrodextrin:sugar“, maltrodextrin should be spelled maltodextrin.  Appropriate correction is required.

Specification
The use of the term Maltrin M040, Maltrin M150, Maltrin M180, Maltrin M250, Maltrin M585 [0110], Agrimer, CeMA, EASYSPERSE, SEEDWORX, TICAXAN [0119], Borregaard [0120], and Tergitol [0143], which is a trade name or a mark used in commerce, has been noted in this application.  The above list is not exhaustive. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 17, 22-23, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Vujanovic (US 2015/0230478 A1) in further view of Liu (CN 106190929 A, published 12/7/2016). 
Regarding claim 16, Vujanovic teaches a composition comprising a seed and a fungal or microbial endophyte of plants (agriculturally beneficial microorganism) to increase agricultural properties [0003]. Vujanovic further teaches that the composition can comprise carriers including wettable powders and desiccants such as sugar alcohols ([0218], [0222]).  Vujanovic states “The carrier may be any one or more of a number of carriers that confer a variety of properties, such as increased stability, wettability, or dispersability” ([0218]). Vujanovic further teaches “Such desiccants are ideally compatible with the bacterial or fungal population used, and should promote the ability of the microbial population to survive application on the seeds and to survive desiccation” ([0222]).  Instant specification ([0048]) defines inoculant as “As used herein, the terms "inoculant composition" and "inoculum" refer to compositions comprising microbial cells and/or spores, said cells/spores being capable of propagating/germinating on or in a substrate (e.g., a soil) when conditions (e.g., temperature, moisture, nutrient availability, pH, etc.) are favorable for microbial growth.” Thus Vujanovic states that the symbiotic growth (inoculant) was assessed meeting the inoculant limitation ([0009]).  
Vujanovic fails to teach maltodextrin.
Liu teaches a composition comprising a bacteria able to improve crop yield (abstract) Liu further teaches the composition can comprise a wettable solid such as maltodextrin powder (p3 line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Vujanovic to comprise an agriculturally beneficial microorganism, wettable powder, and sugar alcohol. One of ordinary skill in the art would be motivated to do so because Vujanovic teaches that compositions with the carrier (wettable powder) can have increased stability and wettability, and that the desiccants 
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural microbial composition with the maltodextrin of Liu.  Vujanovic teaches that the composition can including wettable powders and Liu teaches specifically that maltodextrin powder is a wettable powder, and this would be a simple substitution. There would be a reasonable expectation of success as both Vujanovic and Liu are in the same field of endeavor of compositions comprising microorganisms to improve the agricultural properties of plants. 
Regarding claim 17, Vujanovic teaches that the composition can comprise sorbitol ([0222]).  
Regarding claims 22-23, Vujanovic teaches the composition in a range of 104-108 CFU/mL ([0229]). 
Regarding claims 31-34, Vujanovic teaches applying the composition to the exterior surface of a seed ([0012]), a plant ([0024]), any plant propagation material ([0025]), and the composition with the seeds in a container ([0186]). Instant specification is silent as to what a kit comprises and broadest reasonable interpretation of a kit is the sum of its contents. Thus Vujanovic meets the claimed limitation of a kit. 
Regarding claim 35, Vujanovic teaches applying the composition to a bacterial growth media and seeds ([0042], figure 14) and where the composition is planted near the seed ([0016]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vujanovic and Liu as applied to claims 16, 17, 22-23, and 31-35 above, and further in view of Rong (Rong, Y., Sillick, M., & Gregson, C. M. (2009). Determination of dextrose equivalent value and number average molecular weight of maltodextrin by osmometry. Journal of Food Science, 74(1), C33-C40).
Regarding claim 19, Liu is silent as to the dextrose equivalent value (DE) of the maltodextrin used. 
Rong teaches that maltodextrin comes in a range of DE values from 5-18 (abstract). Rong teaches that the DE values are used to infer properties such as glass transition temperature, hygroscopicity, and colligative properties (pC33 left column lines 4-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the agricultural microbial composition with the maltodextrin of Liu and the DE values in Rong. One of ordinary skill in the art would be motivated to do so because Rong teaches that the DE values of maltodextrin can affect the properties and one would select a maltodextrin with the desired DE values for the preferred application. There would be a reasonable expectation of success as Liu teaches using a maltodextrin powder and Rong teaches the DE values associated with maltodextrins. 

	
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vujanovic and Liu as applied to claims 16, 17, 22-23, and 31-35 above, and further in view of Harti (Harti et al. (2015) International Journal of Pharma Medicine and Biological Sciences, Vol 4, No 3).
Regarding claim 18, Vujanovic teaches a composition can comprise sugar alcohols but does not specifically teach xylitol ([0222]). Vujanovic’s composition classifies sugar alcohols as 
Harti teaches that xylitol (a sugar alcohol) can be a useful prebiotic (p206 right column lines 33-34-p207 left column lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural microbial composition with the maltodextrin of Liu and the xylitol of Harti. One of ordinary skill in the art would be motivated to do so because Vujanovic teaches that sugar alcohols promote microbial survival and Harti teaches that xylitol is a prebiotic. There would be a reasonable expectation of success as both Vujanovic and Harti are in the same field of endeavor of beneficial microorganism compositions. 

	
	
Claim 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vijanovic and Liu as applied to claims 16, 17, 22-23, and 31-35 above, and further in view of Siepe (US20160298201A1).
Regarding claims 20 and 21, Vujanovic teaches that the desiccant (sugar alcohol) can be present in a range of 5-50%, but fails to teach the ratio of wettable powders (maltodextrin, [0218]) to sugar alcohols specifically ([222]). 
Siepe teaches compositions comprising microorganism that are used in the agrochemical field (abstract). Siepe teaches that maltodextrin can be a stabilizer which can be present in the composition in a range of 0.1-80% ([0111]). 
Instant claims recite a percentage of 15%-50% maltodextrin to sugar alcohol in claim 20 and 25% in claim 21 (15 parts/100 total parts for example). 

Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).


Claims 26-29, are rejected under 35 U.S.C. 103 as being unpatentable over Vujanovic and Liu as applied to claims 16, 17, 22-23, and 31-35 above, and further in view of Smith (US9055746B2).
Regarding claims 26-29, Vujanovic fails to teach lipo-chitooligosaccharides, flavonoids, chitin oligomers, or chitosan.
Smith teaches methods to enhance plant growth (abstract). Smith teaches treatment of a seed with a composition comprising chitooligosaccharide (CO), lipo-chitooligosaccharides, 
Smith teaches that their composition can further include plant beneficial agents beyond CO (column 9 lines 11-29), and that useful examples may include lipo-chitooligosaccharides, flavonoids, and chitinous compounds (column 10 lines 56-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural microbial composition with the maltodextrin of Liu with lipo-chitooligosaccharides, flavonoids, chitin oligomers, or chitosan as taught by Smith. One of ordinary skill in the art would be motivated to do so because Smith details additional additives to their composition that would be beneficial for plants. There would be a reasonable expectation of success as both Vujanovic and Smith are in the same field of endeavor agricultural microbial compositions.

	
	
Claims 24, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vujanovic and Liu as applied to claims 16, 17, 22-23, and 31-35 above, and further in view of Leland (US20040038825A1) and Siepe.
Regarding claim 24, 25, and 30 Vujanovic teaches fungicides, herbicides, nematicide, insecticide, rodenticide (pesticides) ([0223]). 
Vujanovic fails to teach disaccharides, antioxidants, UV protectant, or humic and fulvic acids. Vujanovic teaches a composition is effective against pathogens ([0017]).
 Leland teaches methods and formulations for the protection of biologically active agents (abstract). Leland teaches that the composition can contain disaccharides, antioxidants ([0029]) 
Leland fails to teach humic and fulvic acids. 
 Siepe teaches a composition comprising a bacterial strain for the protection of plants by plant pathogens ([0014]). Siepe teaches that that humic and fulvic acids are “have been shown to increase fertilizer efficiency in phosphate and micro-nutrient uptake by plants as well as aiding in the development of plant root systems.” ([0278]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural microbial composition with the maltodextrin of Liu with the disaccharides, antioxidants, UV protectant, or pesticides of Leland and the humic or fulvic acid of Siepe. One of ordinary skill in the art would be motivated to do so because Vujanovic, Leland, and Siepe all teach compositions that are able to affect the growth of pathogens. There would be a reasonable expectation of success as all three references are in the same field of endeavor of pathogen prevention using microorganisms. 	

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREVOR LOGAN KANE/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636